Matter of Richter v Richter (2020 NY Slip Op 05391)





Matter of Richter v Richter


2020 NY Slip Op 05391


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


806 CAF 19-00615

[*1]IN THE MATTER OF CRYSTAL L. RICHTER, PETITIONER-APPELLANT,
vJOSEPH T. RICHTER, RESPONDENT-RESPONDENT. 


DEBORAH J. SCINTA, ORCHARD PARK, FOR PETITIONER-APPELLANT. 
JENNIFER M. LORENZ, ORCHARD PARK, FOR RESPONDENT-RESPONDENT.
AUDREY ROSE HERMAN, BUFFALO, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Erie County (Kevin M. Carter, J.), entered February 14, 2019 in a proceeding pursuant to Family Court Act article 6. The order modified a prior visitation order. 
It is hereby ORDERED that said appeal insofar as it concerns the older child is unanimously dismissed and the order is affirmed without costs.
Memorandum: In this proceeding pursuant to Family Court Act article 6, petitioner mother appeals from an order modifying a prior visitation order. The appeal is moot with respect to the older child because she is now 18 years old (see Matter of Rossborough v Alatawneh, 129 AD3d 1537, 1538 [4th Dept 2015], lv dismissed in part and denied in part 26 NY3d 982 [2015]). Contrary to the mother's contention, we conclude that there is a sound and substantial basis in the record for Family Court's determination with respect to the best interests of the younger child (see Matter of Pierce v Pierce, 151 AD3d 1610, 1610-1611 [4th Dept 2017], lv denied 30 NY3d 902 [2017]).
Entered: October 2, 2020
Mark W. Bennett
Clerk of the Court